OPINION

Per Curiam:

Pursuant to NRCP 52(b) and 59(e), appellants filed a motion with the district court requesting an order amending, modifying, and supplementing the court’s findings of fact and conclusions of law and for the entry of an amended judgment. That motion was denied and appellants now appeal, contending that the judgment is contrary to the evidence and law applicable to the facts as found by the court.
The general rule of this court is that when there is substantial evidence to sustain the judgment, it will not be disturbed. Ah exception to the general rule obtains where, upon all the evidence, it is clear that a wrong conclusion has been reached. Seyden v. Frade, 88 Nev. 174, 177, 494 P.2d 1281, 1283 (1972). Appellants have neither specified, nor have we been *635able to find, anything in the record from which we could conclude that this case falls within the above exception.
Affirmed.